United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.B., Appellant
and
TENNESSEE VALLEY AUTHORITY,
NUCLEAR SECURITY, Chattanooga, TN,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Robert Jeffrey Wolford, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-43
Issued: May 7, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 5, 2012 appellant, through her attorney, filed a timely appeal from May 30
and September 24, 2012 decisions of the Office of Workers’ Compensation Programs (OWCP)
denying her claims for disability compensation. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant met her burden of proof to establish that her disability for
the periods October 25 through December 30, 2011 and January 3 through 13, 2012 was causally
related to her July 28, 2011 employment injury.
1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of the September 24, 2012 OWCP decision, appellant submitted
new evidence. The Board is precluded from reviewing evidence which was not before OWCP at the time it issued
its final decision. See 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
OWCP accepted that appellant, then a 46-year-old security sergeant, sustained left lateral
epicondylitis and left shoulder and upper arm sprain in the performance of duty on July 28, 2011.
She grabbed a sink to avoid falling in a bathroom. OWCP paid appellant disability
compensation for the period January 26 through May 5, 2012.
Appellant, through her attorney, filed claims for disability (Form CA-7s) for the periods
October 25 through December 30, 2011 and January 3 through 13, 2012. She also submitted a
prescription profile and time analysis forms indicating that she was unable to work due to pain
and medication.
On July 28, 2011 Dr. Linda M. Pate, a Board-certified surgeon, advised that appellant
had limited ability to reach above the left shoulder.
In a November 23, 2011 report, Dr. W. Michael Tew, an orthopedic surgeon, diagnosed
cervical strain with paraspinal muscle spasm with tenderness and a partial tear to the extensor
carpi radialis brevis of the left elbow. He listed a history that appellant reached out to grab a sink
to prevent a fall at work on July 28, 2011 and developed pain in her left shoulder and elbow
regions. Dr. Tew reported that appellant was released to limited duty and was doing dispatch
work.
By letters dated January 10 and 17, 2012, OWCP notified appellant of the deficiencies of
her claim. It afforded her 30 days to submit additional medical evidence to support total
disability for the periods October 25 through December 30, 2011 and January 3
through 13, 2012.
Appellant subsequently submitted a January 20, 2012 report from Dr. Tew, who indicated
that she tried to perform light duty at work; but as of December 7, 2011 she had to go home and
was unable to return to work. Dr. Tew reported that appellant had not been out of her house
more than three times in the prior month and a half.
In a March 28, 2012 report, Dr. Steven Musick, a Board-certified physiatrist, opined that
appellant’s left elbow symptoms and left scapulothoracic pain were causally related to the
employment injury. He did not recommend resuming work activities until she started Cymbalta
medication. Dr. Musick noted that she might need prescriptions for anti-inflammatory
medications. Once resuming work activities, he recommended a six-hour workday for the first
week or two weeks before advancing to an eight-hour shift with the following restrictions: no
pushing, pulling or lifting over one to two pounds with left upper extremity; no work over
shoulder height; ability to change positions frequently.
By decision dated April 18, 2012, OWCP denied appellant’s claim for compensation for
the period October 25 through December 30, 2011. It found that the medical evidence failed to
establish that she was disabled for work due to the employment injury.3

3

OWCP paid appellant four hours of compensation for attending a medical appointment on November 23, 2011.

2

On April 24, 2012 appellant, through her attorney, requested reconsideration and
submitted a statement from her attorney dated April 26, 2012. In a May 2, 2012 report,
Dr. Musick stated that he wanted to release appellant to return to work for six hours a day; but as
such work was not offered by the employing establishment, he had no option but to start her full
time with restrictions and to reevaluate her in four weeks.
By decision dated May 30, 2012, OWCP denied appellant’s claim for compensation for
the period January 3 through 13, 2012 on the basis that the medical evidence failed to establish
that she was disabled for work due to the employment injury.
On May 31, 2012 Dr. Musick indicated that appellant had pain in the left posterior
shoulder and left upper extremity due to her employment injury. He advised her to stay on the
same work restrictions and see him again in a month.
By decision dated June 27, 2012, OWCP denied modification of the April 18, 2012
decision on the basis that the medical evidence was insufficient to establish that appellant was
disabled during the period claimed.
On September 6, 2012 appellant, through her attorney, requested reconsideration. In an
August 10, 2012 report, Dr. David N. Bowers, a Board-certified physiatrist, conducted an
electromyogram (EMG) and nerve conduction studies (NCS). He found a normal EMG/NCS of
the left upper extremity and cervical paraspinals. Dr. Bowers noted an incidental finding of
positive bilateral Hoffman’s sign and indicated that the study revealed no electrical evidence of
left cervical radiculopathy, thoracic outlet nerve compression, brachial plexopathy, median or
ulnar neuropathy, peripheral polyneuropathy or other lower motor neuron disease.
In an August 14, 2012 report, Dr. Musick found that appellant had reached maximum
medical improvement. Upon review of appellant’s position description, he opined that she was
not able to return to her work as security sergeant. Dr. Musick recommended the following work
restrictions: limited reaching above the left shoulder; only occasional reaching with the left
upper extremity; not able to operate motor vehicle at work; limited pushing, pulling or lifting
with left upper extremity to five pounds occasionally; no climbing.
By decision dated September 24, 2012, OWCP denied modification of the June 27, 2012
decision. It found that the medical evidence failed to establish that appellant was disabled due to
the employment injury for the period claimed.
LEGAL PRECEDENT
Section 8102(a) of FECA4 sets forth the basis upon which an employee is eligible for
compensation benefits. That section provides: “The United States shall pay compensation as
specified by this subchapter for the disability or death of an employee resulting from personal
injury sustained while in the performance of his duty....” In general the term “disability” under
FECA means “incapacity, because of an employment injury, to earn the wages the employee was

4

5 U.S.C. § 8102(a).

3

receiving at the time of injury.”5 This meaning, for brevity, is expressed as disability for work.6
For each period of disability claimed, the employee has the burden of proving that he or she was
disabled for work as a result of the accepted employment injury.7 Whether a particular injury
caused an employee to be disabled for employment and the duration of that disability are medical
issues which must be proved by the preponderance of the reliable probative and substantial
medical evidence.8
Disability is not synonymous with physical impairment, which may or may not result in
an incapacity to earn wages. An employee who has a physical impairment causally related to his
or her federal employment, but who nonetheless has the capacity to earn the wages he or she was
receiving at the time of injury, has no disability as that term is used under FECA and is not
entitled to compensation for loss of wage-earning capacity. The Board will not require OWCP to
pay compensation for disability in the absence of any medical evidence directly addressing the
particular period of disability for which compensation is claimed. To do so would essentially
allow employees to self-certify their disability and entitlement to compensation.9
ANALYSIS
The Board finds appellant has not established that she was disabled for the periods
October 25 through December 30, 2011 and January 3 through 13, 2012 causally related to her
employment injury. While OWCP accepted that she sustained an employment injury, appellant
bears the burden to establish through medical evidence that she was disabled during the claimed
time periods and that her disability was causally related to her accepted injury.10 The Board
finds that appellant did not submit rationalized medical opinion evidence explaining how the
employment injury caused her to be disabled for work for the periods October 25 through
December 30, 2011 and January 3 through 13, 2012.
Dr. Tew diagnosed cervical strain with paraspinal muscle spasm and tenderness and
partial tear extensor carpi radialis brevis left elbow. He reported that appellant was released to
limited duty and was doing dispatch work. On January 20, 2012 Dr. Tew indicated that
appellant tried to continue light duty at work but, as of December 7, 2011, she went home and
was unable to return to work. He reported that she had not been out of her house more than three
times in the prior month and a half. The Board has held that when a physician’s statement
regarding an employee’s ability to work consists only of a repetition of the employee’s
complaints that she hurts too much to work without objective signs of disability being shown, the

5

20 C.F.R. § 10.5(f). See also William H. Kong, 53 ECAB 394 (2002); Donald Johnson, 44 ECAB 540, 548
(1993); John W. Normand, 39 ECAB 1378 (1988); Gene Collins, 35 ECAB 544 (1984).
6

See Roberta L. Kaaumoana, 54 ECAB 150 (2002).

7

See William A. Archer, 55 ECAB 674 (2004).

8

See Fereidoon Kharabi, 52 ECAB 291, 292 (2001).

9

Id.

10

See supra notes 7 and 8. See also V.P., Docket No. 09-337 (issued August 4, 2009).

4

physician has not presented a probative medical opinion on the issue of disability.11 Although
Dr. Tew provided a firm diagnosis and opined that appellant was disabled, he failed to provide a
rationalized medical explanation as to how appellant’s employment-related residuals caused her
total disability or prevented her from continuing in her employment at modified duty. The Board
finds that Dr. Tew’s reports are not sufficient to establish appellant’s disability for the periods
claimed.
Dr. Musick opined that appellant’s left elbow symptoms and left scapulothoracic pain
were causally related to the employment injury. On May 2, 2012 he stated that he wanted to
release her to return to work for six hours a day, but such work was not available; therefore, he
started her at full time with restrictions. Dr. Musick indicated on May 31, 2012 that appellant
had continued pain in the left posterior shoulder and left upper extremity due to her employment
injury. He advised her to stay on the same work restrictions and see him in about a month. On
August 14, 2012 Dr. Musick opined that appellant had reached maximum medical improvement.
While appellant was not able to return to her position as security sergeant, he advised that she
could work at modified duty with restrictions: limited reaching above the left shoulder; only
occasional reaching with the left upper extremity; not able to operate motor vehicle at work;
limited pushing, pulling or lifting with left upper extremity to five pounds occasionally; no
climbing. The Board finds that Dr. Musick failed to support that her employment-related
residuals prevented her from continuing in her federal employment within the specified work
restrictions. Therefore, appellant has not met her burden of proof to establish that she was
disabled for work due to the employment injury for the periods claimed.
On July 28, 2011 Dr. Pate indicated that appellant had limited ability to reach above the
left shoulder. On August 10, 2012 Dr. Bowers found a normal EMG/NCS of the left upper
extremity and cervical paraspinals. As Drs. Pate and Bowers failed to offer any probative
medical opinion on whether appellant was disabled on the dates at issue due to her accepted
conditions, their reports are of diminished probative value.12
Appellant has not submitted any rationalized medical evidence establishing that she was
disabled for the periods October 25 through December 30, 2011 and January 3 through 13, 2012
causally related to the employment injury. Thus, she has not met her burden of proof to establish
that she is entitled to compensation for any disability.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that her
disability for the periods October 25 through December 30, 2011 and January 3 through 13, 2012
was causally related to her employment injury.
11

See William A. Archer, supra note 7.

12

See Sandra D. Pruitt, 57 ECAB 126 (2005). See also V.P., supra note 10.

5

ORDER
IT IS HEREBY ORDERED THAT the September 24 and May 30, 2012 decisions of
the Office of Workers’ Compensation Programs are affirmed.
Issued: May 7, 2013
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

